PER CURIAM:
The motions of the Trustee and the Liquidator to dismiss the appeal are granted. Judge Tyler’s order remanding to the Referee for further hearings the question of the sufficiency of the Liquidator’s accounting is an interlocutory order concerning “[a controversy] arising in proceedings in bankruptcy,” which is not appealable under 11 U.S.C. § 47(a). Moreover, the appellants are not aggrieved by the denial of their request for an order requiring the New York Stock Exchange and the creditor Banks to submit an accounting, since the denial was without prejudice to their making a formal application for such relief in the future.